July 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  MARTHA RANGEL GONZALEZ, Appellant

NO. 14-12-00824-CV                          V.

                   VIRGILIO RAMON-SAVALZA, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 3, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Martha Rangel Gonzalez.
      We further order this decision certified below for observance.